In his motion for rehearing appellant raises several questions but we think it necessary to discuss only the one in which he claims a question of agency was raised by the evidence, and and that the court was in error in declining to give appellant's charge upon that issue.
Mr. Perkins was an inspector of the Texas Liquor Control Board, and testified that the purchase of whisky upon which the prosecution was based was on November 25, 1944; that he had been in appellant's place of business prior to that time on or about November 22 or 23. Referring to the statement of facts, in relating what occurred on that first visit, we note that the witness testified:
"No, it is not true that when he told me that he didn't have any I asked him to get me some; when I asked him if he had any whisky that he would sell he told me that he was out and had a case ordered and that it was supposed to be there in thirty minutes."
Mr. Russell, who also was an inspector for the Texas Liquor Control Board, testified that on the occasion of the first visit to appellant's drug store the conversation with appellant was as follows:
"Yes, I believe on the first occasion when we went out there I heard Mr. Perkins ask Mr. Hughes for some whisky, I would not say that Mr. Hughes did not have it, but Mr. Hughes said that he was supposed to have in a case, but it was not there at the time and he did not know when it would come in but that to come back in about an hour or two. * * * ____________ he told us that he would have some in an hour or two and that he was looking for it any minute."
The witness Russell further testified on re-direct examination that appellant volunteered the information that he had some whisky coming in a little while.
Appellant did not testify himself and offered no testimony upon the trial. There is nothing in the evidence of the State's witnesses that raises the question of agency, and, therefore, the court properly refused the charge requested upon that issue.
The motion for rehearing is overruled. *Page 547